Citation Nr: 0818997	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-05 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a lumbar spine disorder. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1946 
to February 1948.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2003 RO rating decision.  

The veteran requested a hearing before the Board, but he 
failed without good cause to appear for a videoconference 
hearing that was scheduled at the RO in August 2005.  His 
request for a hearing before the Board is accordingly deemed 
to have been withdrawn.  

In January 2007, the Board remanded the issue on appeal to 
the RO via the Appeals Management Center (AMC) for further 
development  

The Board notes that regardless of what the RO has done, the 
Board must address the question of whether new and material 
evidence has been received to reopen the claim, because the 
issues go to the Board's jurisdiction to reach and adjudicate 
the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In 
other words, the Board is required to first address whether 
new and material evidence has been presented before the 
merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  In an August 1974 rating decision, the RO denied the 
claim of service connection for a lumbar spine disorder; but 
the veteran did not enter a timely appeal.  

3.  The evidence added to the record is cumulative and 
redundant of evidence previously before the RO and, by itself 
or in combination with the other evidence, does not raise a 
reasonable possibility of substantiating the claim of service 
connection.  


CONCLUSIONS OF LAW

1.  The unappealed rating decision of August 1974 denying the 
veteran's original claim of service connection for a lumbar 
spine disorder is final based on the evidence then of record  
.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2007).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a lumbar spine 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In January 2007, after the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the December 2007 Supplemental Statement of the Case (SSOC).  
In January 2007 the RO sent the veteran notification of both 
the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The January 2007 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The January 2007 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

The January 2007 letter and a July 2003 letter advised the 
veteran that it was his responsibility to provide the RO with 
enough information about the records to enable the RO to 
request them from the person or agency having them, and 
advised the veteran that it was his responsibility to make 
sure the records were received by VA.  

The VA subsequently submitted numerous requests to those 
entities identified by the veteran, and either obtained the 
records or obtained a negative response from those entities.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for new and material evidence and 
of the evidence of record.  The Board finds that he has 
accordingly been constructively invited to give VA all the 
relevant evidence in his possession not already of record at 
VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the January 2007 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in the January 
2007 letter; however, this decision herein denies the 
veteran's claim.  

In March 2008, the veteran's representative asserted that the 
veteran's service medical records may have been destroyed by 
the July 1973 fire in the National Personnel Records Center 
(NPRC).  The Board notes that, when service records are 
presumed destroyed by fire, VA has a heightened duty to 
assist the veteran, and includes an obligation to search for 
other forms of evidence that would support the claimant's 
case. Cuevas. v. Principi, 3 Vet. App. 542 (1992).  In this 
case, however, neither the veteran nor his representative 
identified other forms of evidence that the VA could obtain.  

The veteran's post-service VA medical records have been 
associated with the claims file.  Neither the veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  

The Board notes that the veteran has not been afforded a VA 
examination; however, when the issue on appeal is new and 
material evidence, the VCAA duty-to-assist is not triggered 
unless and until the claim is reopened.  38 U.S.C.A. § 5103A.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim whether new and 
material evidence has been received to reopen the claim of 
service connection for a lumbar spine disorder.  


II. Analysis of Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  

The veteran submitted the claim of service connection for a 
lumbar spine disorder in April 1974.  The RO issued a rating 
decision in August 1974 that denied service connection for a 
lumbar spine disorder based on no evidence of treatment or 
diagnosis of an in-service back injury and that the first 
diagnosis and complaints of a lumbar spine condition were in 
May 1974.  The veteran did not file a timely Notice of 
Disagreement.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed a petition to reopen his claim of service 
connection for a lumbar spine disorder in January 2003.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The additional evidence recently associated with the file 
includes but is not limited to VA treatment records and 
private treatment records, which included hospital treatment 
records from October 1977 and November 1981.  

The medical records from October 1977 described the veteran's 
operation and recovery of a laminectomy of L5 with discectomy 
and removal of extruded material L4-L5.  The November1981 
private hospital records stated that the veteran had pain 
and/or paresthesia in the low back and left lower extremity 
for approximately one month and a history of bilateral 
hemilaminectomy L2-L3 and L3-L4 and discectomy L2-L3 and L3-
L4 in October of 1977.  

The veteran has not submitted new evidence to show that his 
current lumbar spine disability is due to any event or 
incident of the veteran's period of active service.  Instead, 
the evidence reveals that the veteran had treatment for his 
back condition many years after service.  

The added evidence in this regard is essentially cumulative 
in nature and repetitive of the evidence that was previously 
of record.  Thus, the evidence does not relate to a 
previously unestablished fact necessary to support the claim 
or otherwise raise a reasonable possibility of substantiating 
the claim.  

The veteran's assertions are basically the same as those 
presented to the RO in connection with its decision in August 
1974.  Therefore, his current assertions alone cannot provide 
a basis to reopen the claim for service connection for his 
lumbar spine disorder.  Reid v. Derwinski, 2 Vet. App. 312 
(1992) (statements which are essentially a repetition of 
contentions made previously are not new evidence).  

Additionally, his statements alone cannot constitute 
competent evidence to causally link the development of the 
lumbar spine disorder to service.  See Moray v. Brown, 5 Vet. 
App. 211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).  

The Board accordingly finds that the additional evidence is 
not "new and material" as contemplated by 38 C.F.R. § 
3.156(a), so as to reopen the veteran's claim of service 
connection for a lumbar spine disorder.  38 U.S.C.A. § 5108.  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER

As new and material evidence has not been presented to reopen 
the claim of service connection for a lumbar spine disorder, 
the appeal to this extent is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


